Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 23, 2020

The Court of Appeals hereby passes the following order:

A20A0942. TORRES v. TORRES.

      On November 18, 2019, this court granted Appellant’s application for
discretionary appeal. Having reviewed the parties’ briefs and the complete record
now before us, we DISMISS the appeal as improvidently granted.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/23/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.